DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Marumoto (US-2007/0109604) and Ilbery (US-6,476,934), both of which were cited in the previous office action of 19/20/2021.  However, the combination does not fully teach the particularly recited method set forth in claim 1 for obtaining multiple texture maps of multiple areas of at least a portion of a three- dimensional (3D) object; wherein the multiple texture maps comprise a first texture map of a first area and of a first resolution, and a second texture map of a second area and of a second resolution, wherein the first area differs from the second area and the first resolution differs from the second resolution; wherein the first area and the second area belong to a face of an avatar; generating a texture map of the at least portion of the 3D object, the generating is based on the multiple texture maps; utilizing the visual representation of the at least portion of the 3D object based on the texture map of the at least portion of the 3D object during the video conference; and updating the first texture map at a first updating rate and updating the second texture map at a second updating rate.  Therefore, claim 1 is allowed.  Claims 2-9 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619